Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 21-40 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
communicating with a listing system to update a listing for a vehicle, wherein the listing includes a listing image of the vehicle;
receiving, from an identification application executing on a mobile device distinct from the listing system, an identifier for the vehicle and an image of the vehicle;
identifying the listing using the received identifier;
updating the listing for the vehicle to include a view of the received image that is different from a view of the listing image;
updating the listing based on the age of the listing (claim 31);
updating the listing for the vehicle based on an age of the listing and to include a view of the acquired image that is different from a view of the listing image (claim 40);
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial activities such as marketing and sales activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
at least one processor;
at least one non-transitory computer-readable medium containing instructions that, when executed by the at least one processor, cause the system to perform operations comprising:
a mobile device (claim 40);
a provider system (claim 40);
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of these additional limitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 22-23, 25-29 are directed to the abstract idea itself. In addition, even if they were not directed to the abstract idea, they do not amount to an integration according to any one of the considerations above.
As for claim 24, the step of receiving video data including an image of the vehicle and claims 30 and 36 discussing applying the machine learning model to validate the received identifier, do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
at least one processor;
at least one non-transitory computer-readable medium containing instructions that, when executed by the at least one processor, cause the system to perform operations comprising:
a mobile device (claim 40);
a provider system (claim 40);
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

	
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10706452. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims of the current application are recited in the claims of the parent application.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 24-26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 10,467,507) in view of Kanter (US 9,152,990).
	
	
	Referring to Claim 21, Hao teaches a system comprising:
at least one processor and at least one non-transitory computer-readable medium containing instructions (see Hao Claim 1) that, when executed by the at least one processor, cause the system to perform operations comprising:
communicating with a listing system to create a listing for a vehicle (see Hao Col. 12 line 7), wherein the listing includes a listing image of the vehicle (see Hao Fig. 1 and Col. 3 lines 1-12);
receiving, from an identification application executing on a mobile device distinct from the listing system, an identifier for the vehicle and an image of the vehicle (see Hao Col. 3 lines 1-12);
identifying the listing using the received identifier (see Hao Col. 3 lines 42-53);
a view of the received image that is different from a view of the listing image (see Hao Fig. 4).
Hao does not explicitly teach wherein the listing is updated for the vehicle. However, Kanter teaches wherein a listing is updated for a product (see Kanter Col. 6 lines 50-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine these references so that not only could a user create listings in Hao but they could also update those listings according to the teachings of Kanter. This is a predictable result of the combination.

	Referring to Claim 24, the combination teaches the system of claim 21, wherein receiving the image of the vehicle comprises receiving video data including the image of the vehicle (see Hao Col. 5 lines 1-5).

	Referring to Claim 25, the combination teaches the system of claim 21, further comprising determining one or more parameters associated with an image quality for the received image (see Hao Col. 2 lines 29-39 and Col. 11 lines 1-7).

	Referring to Claim 26, the combination teaches the system of claim 25, wherein determining the one or more parameters associated with the image quality for the received image comprises determining at least one of: a degree of focus of the received image, a degree of brightness of the received image, or a degree of contrast of the received image (see Hao Col. 2 lines 29-38 and Col. 11 lines 1-7).

	Referring to Claim 29, the combination teaches the system of claim 21, wherein the identifier comprises at least one of make, model, trim, or color of the vehicle (see Hao Col. 12 line 7).

Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 10,467,507) in view of Kanter (US 9,152,990) in further view of Latronico (US 11,010,827).

Referring to Claim 22, the combination teaches the system of claim 21, but does not teach receiving, from the identification application executing on the mobile device, location information of the mobile device and identifying the listing using the received identifier and the received location information. However, Latronico teaches this (see Latronico Col. 9 lines 38-49 and Col. 10 lines 30-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the combination would continue to teach identifying a listing based on an image and vehicle identifier according to the teachings of Hao and Kanter except that now the listing would be further identified based on the location of the user’s mobile device according to the teachings of Latronico. This is a predictable result of the combination.

	Referring to Claim 23, the combination teaches the system of claim 22, wherein:
identifying the listing using the received identifier and the received location information comprises:
identifying a location using the received location information and obtaining listings associated with the identified location, the listings including identifiers of vehicles (see Latronico Col. 9 lines 38-49 and Col. 10 lines 30-47);
matching the received identifier to one of the obtained listings to identify the listing (see Latronico Col. 5 lines 1-12).

Claim(s) 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 10,467,507) in view of Kanter (US 9,152,990) in further view of Kark (US 2002/0107761).

	Referring to Claim 28, the combination teaches the system of claim 21, but does not teach generating a timestamp and associating the timestamp with the updated listing. However, Kark teaches this (see Kark ¶¶0088-89). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the combination of Hao and Kanter would continue to teach updating a listing except that now the listing would further include generating a timestamp and associating the timestamp with the updated listing according to the teachings of Kark. This is a predictable result of the combination.

Referring to Claim 30, the combination teaches the system of claim 21, wherein the operations further comprise applying the received image to a machine learning model to validate the received identifier (see Hao Col. 8 lines 6-25).

Claim(s) 31, 34-38, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 10,467,507) in view of Kark (US 2002/0107761).

	Referring to Claim 31, Hao teaches a system comprising:
at least one processor and at least one non-transitory computer-readable medium containing instructions (see Hao Claim 1) that, when executed by the at least one processor, cause the system to perform operations comprising:
communicating with a listing system associated with a listing for a vehicle (see Hao Col. 12 line 7), wherein the listing includes a listing image of the vehicle (see Hao Fig. 1 and Col. 3 lines 1-12);
receiving, from an identification application executing on a mobile device distinct from the listing system, an identifier for the vehicle and an image of the vehicle (see Hao Col. 3 lines 1-12);
identifying the listing of the vehicle in the listing system using the received identifier (see Hao Col. 3 lines 42-53);
Hao does not teach updating the listing based on an age of the listing. However, Kark teaches this (see Kark ¶¶0088-89). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Hao would continue to teach identifying listing for vehicles except that now it would also teach updating a listing based on the age of the listing according to the teachings of Kark. This is a predictable result of the combination.

	Referring to Claim 34, the combination teaches the system of claim 31, wherein the operations further comprise generating a timestamp  and associating the timestamp with the updated listing (see Kark ¶¶0088-89).

	Referring to Claim 35, the combination teaches the system of claim 31, wherein the identifier comprises at least one of make, model, trim, or color of the vehicle (see Hao Col. 12 line 7).

	Referring to Claim 36, the combination teaches the system of claim 31, wherein the operations further comprise applying the received image to a machine learning model to validate the received identifier (see Hao Col. 8 lines 6-25).

	Referring to Claim 37, the combination teaches the system of claim 31, wherein the operations further comprise determining one or more parameters associated with an image quality for the received image (see Hao Col. 2 lines 29-39 and Col. 11 lines 1-7).

	Referring to Claim 38, the combination teaches the system of claim 37, wherein determining the one or more parameters associated with the image quality for the received image comprises determining at least one of: a degree of focus of the received image, a degree of brightness of the received image, or a degree of contrast of the received image (see Hao Col. 2 lines 29-39 and Col. 11 lines 1-7).

	Referring to Claim 40, Hao teaches a system comprising:
a mobile device configured to:
acquire an image of a vehicle (see Hao Col. 3 lines 1-4 and Col. 12 line 7);
generate an identifier for the vehicle using the acquired image (see Hao Fig. 4);
provide the identifier for the vehicle and the acquired image to a provider system (see Hao Col. 3 lines 1-6);
wherein the provider system is configured to:
communicate with a listing system associated with a listing for the vehicle, wherein the listing includes a listing image of the vehicle and the listing system is distinct from the mobile device (see Hao Fig. 1,4 and Col. 3 lines 1-12);
receive the identifier for the vehicle and the acquired image from the mobile device (see Hao Col. 3 lines 1-12);
receive the listing for the vehicle from the listing system using the received identifier (see Hao Col. 3 lines 1-12);
a view of the acquired image that is different from a view of the listing image (see Hao Fig. 4);
Hao does not teach updating the listing for the vehicle based on an age of the listing. However, Kark teaches this (see Kark ¶¶0088-89). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Hao would continue to teach identifying listing for vehicles except that now it would also teach updating a listing based on the age of the listing according to the teachings of Kark. This is a predictable result of the combination.

Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 10,467,507) in view of Kark (US 2002/0107761) in further view of Latronico (US 11,010,827).

Referring to Claim 32, the combination teaches the system of claim 31, but does not teach wherein the operations further comprise: receiving, from the identification application executing on the mobile device, location information of the mobile device and identifying the listing using the received identifier and the received location information. However, Latronico teaches this (see Latronico Col. 9 lines 38-49 and Col. 10 lines 30-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the combination would continue to teach identifying a listing based on an image and vehicle identifier according to the teachings of Hao and Kark except that now the listing would be further identified based on the location of the user’s mobile device according to the teachings of Latronico. This is a predictable result of the combination.

	Referring to Claim 33, the combination teaches the system of claim 32, wherein:
identifying the listing using the received identifier and the received location information comprises:
identifying a location using the received location information and obtaining listings associated with the identified location, the listings including identifiers of vehicles (see Latronico Col. 9 lines 38-49 and Col. 10 lines 30-47);
matching the received identifier to one of the obtained listings to identify the listing (see Latronico Col. 5 lines 1-12).


Remarks
	
In the present application, claims 27 and 39 are not in condition for allowance because they are rejected under 35 U.S.C. 101. 
The closest prior art of record is Hao (US 10,467,507) and the closest non-patent literature of record is Reference U (see PTO-892).
Additional prior art cited but not relied upon includes:
Vasisht 10,140,553 - discusses using AI to identify attributes in a vehicle image
Chakraborty 2018/0137087 - discusses generating an item details page which includes images
Chellam 2017/0286372 - discusess identifying linked images based on different views of the images
Systrom 2014/0278998 - discusses adding additional images of a product and ensuring the additional images are in focus and meet other criteria
Wang, Yi, et al. "Smartphoto: a resource-aware crowdsourcing approach for image sensing with smartphones." Proceedings of the 15th ACM international symposium on mobile ad hoc networking and computing. 2014.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684